                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



MICHAEL CHAD BOWERS,

               Petitioner,

               v.                                           CASE NO. 19-3132-JWL

UNITED STATES OF AMERICA,

                Respondent.


                                MEMORANDUM AND ORDER

       This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner, a

prisoner in federal custody at USP-Leavenworth, proceeds pro se. The Court grants Petitioner’s

motion for leave to proceed in forma pauperis (Doc. 2). The Court has screened the Petition

(Doc. 1) under Rule 4 of the Rules Governing Habeas Corpus Cases, foll. 28 U.S.C. § 2254, and

dismisses this action for the following reasons.

Background

       Petitioner pled guilty to conspiracy to possess stolen firearms (Count One), possession of

stolen firearms (Count Two), and two counts of possession of firearms by a convicted felon

(Counts Four and Seven), and was sentenced to a 327-month term of imprisonment in the U.S.

District Court for the Middle District of North Carolina on September 2, 2010. See United States

v. Bowers, No. 1:09-cr-00240-TDS, Doc. 141 (M.D. N.C. Sept. 2, 2010). The district court’s

judgment was affirmed by the Fourth Circuit Court of Appeals on June 9, 2011. Id. at Doc. 183.

       On January 6, 2012, Petitioner filed a motion pursuant to 28 U.S.C. § 2255, arguing that his

prior North Carolina convictions no longer qualified as felonies pursuant to United States v.

Simmons, 649 F.3d 237, 241–47 (4th Cir. 2011) (en banc). Id. at Doc. 202. The district court

granted the motion, vacated Counts 4 and 7, and on March 21, 2013, resentenced Petitioner on the
                                                   1
remaining two counts to a 180-month term of imprisonment. Id. at Docs. 247, 283. Petitioner

appealed, and the Fourth Circuit affirmed, finding that the district court’s explicit factual finding at

the original sentencing hearing that the Norinco was stolen as part of the conspiracy applied at

resentencing and Petitioner was not entitled to consideration of any additional evidence on the

issue. Id. at Doc. 330, at 4–5 (finding that “[t]he district court considered and rejected Bowers’

objection to the inclusion of the Norinco in the offense conduct at the original sentencing hearing,

and we affirmed the district court’s ruling on appeal. Bowers, 434 F. App’x at 267–68. Thus,

Bowers’ objection falls within the ‘law of the case doctrine.’”).

       Petitioner filed another § 2255 motion on February 20, 2014, which was dismissed without

prejudice to Petitioner refiling it on the proper form. Id. at Docs. 336, 342. Petitioner refiled his

§ 2255 motion on July 2, 2014, challenging the court’s use of his possession of a Norinco rifle to

enhance his sentence and arguing that the rifle was not included in the indictment. Id. at

Doc. 345. The motion was denied on June 1, 2016, and the court found that the rifle could

properly be used to calculate his offense level without it being charged in his indictment. Id. at

Docs. 413, 419. Petitioner appealed, and the Fourth Circuit denied a certificate of appealability

on September 15, 2016. Id. at Doc. 431.

       Petitioner filed the instant § 2241 Petition, challenging the validity of his sentence as

imposed. Petitioner claims that it was enhanced “through impermissible Sentencing Factors the

inclusion of a weapon that was not a part of the factors in the overall case and should not have been

included.” (Doc. 1, at 2.) Petitioner claims “[t]here was no proof that the weapon was stolen. It

was erroneously included as part of the guideline calculation, included in the presentencing report

and applied at sentencing.” Id. Petitioner seeks resentencing based on evidence and testimony

that the enhancement related to the Norinco rifle should not apply.



                                                   2
Analysis

       A federal prisoner seeking release from allegedly illegal confinement may file a motion to

“vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). A motion under § 2255 must be

filed in the district where the petitioner was convicted and sentence imposed. Sines v. Wilner, 609

F.3d 1070, 1073 (10th Cir. 2010). This remedy is normally the only means to challenge a federal

conviction after the direct appeal is resolved. Brace v. United States, 634 F.3d 1167, 1169 (10th

Cir. 2011). However, under the “savings clause” in § 2255(e), a federal prisoner may file an

application for habeas corpus under 28 U.S.C. § 2241 in the district of confinement if the petitioner

demonstrates that the remedy provided by § 2255 is “inadequate or ineffective to test the legality

of his detention.” 28 U.S.C. § 2255(e).

       Petitioner has not shown a compelling reason that might justify the use of § 2241 to test the

legality of his confinement. “Only in rare instances will § 2255 fail as an adequate or effective

remedy to challenge a conviction or the sentence imposed.” Sines, 609 F.3d at 1073. A

petitioner does not present one of these rare instances “simply by asserting his ability to file a

§ 2255 motion is barred by timing or filing restrictions.” Crawford v. United States, 650 F. App’x

573, 575 (10th Cir. 2016) (unpublished) (citing Sines, 609 F.3d at 1073; Haynes v. Maye, 529 F.

App’x 907, 910 (10th Cir. 2013) (unpublished) (noting fact that § 2255 motion is time-barred

doesn’t render § 2255 remedy inadequate or ineffective); Garris v. Lindsay, 794 F.2d 722, 727

(D.C. Cir. 1986) (“It is the inefficacy of the [§ 2255] remedy, not a personal inability to utilize it,

that is determinative, and appellant’s difficulty here is simply that his circumstances preclude him

from invoking it.”).

       Having considered the Petition and the nature of the claim presented, the Court dismisses

this matter. Petitioner may seek authorization in the U.S. Court of Appeals for the Fourth Circuit



                                                  3
to pursue a second or successive application for relief under 28 U.S.C. § 2255 in the district of his

conviction. See 28 U.S.C. 2255(h). Having failed to establish that the remedy provided in

§ 2255 was inadequate or ineffective, Petitioner may not proceed under § 2241. Accordingly,

       IT IS THEREFORE ORDERED BY THE COURT that Petitioner’s motion to proceed

in forma pauperis (Doc. 2) is granted.

       IT IS FURTHER ORDERED that Petitioner’s motion seeking discovery, an evidentiary

hearing, and appointment of counsel (Doc. 4) is denied.

       IT IS FURTHER ORDERED that the Petition is dismissed.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, on this 30th day of July, 2019.



                                              S/ John W. Lungstrum
                                              JOHN W. LUNGSTRUM
                                              UNITED STATES DISTRICT JUDGE




                                                 4
